ACCEPTED
                                                                              06-15-00143-CR
                                                                   SIXTH COURT OF APPEALS
                                                                         TEXARKANA, TEXAS
                                                                        12/4/2015 10:34:43 AM
                                                                             DEBBIE AUTREY
                                                                                       CLERK

                    No. 06-15-00143-CR

                                                             FILED IN
                                                      6th COURT OF APPEALS
                    In the Court of Appeals             TEXARKANA, TEXAS
            For the Sixth Court of Appeals District   12/4/2015 10:34:43 AM
                       Texarkana, Texas                    DEBBIE AUTREY
                                                               Clerk


        DELBERT SISEMORE VS. THE STATE OF TEXAS


 ON APPEAL FROM 102ND DISTRICT COURT, BOWIE COUNTY, TEXAS
            TRIAL COURT CAUSE NO. 14F0490-102


APPELLANT’S FIRST MOTION TO EXTEND TIME TO FILE
               APPELLANT’S BRIEF


                    COFER LAW, P.C.
                       Cody L. Cofer
                  State Bar No. 24066643
             300 Throckmorton Street, Suite 500
                  Fort Worth, Texas 76102
                   ccofer@coferlaw.com
                 Telephone: (817) 810-9395
                 Facsimile: (817) 764-7377

                Counsel for Delbert Sisemore
                       Identity of Parties and Counsel



Appellant/Defendant:           Appellant/Defendant’s Appellate Counsel:

                               Derric Scott McFarland
                               State Bar No. 24048646
                               602 Pine Street
                               P.O. Box 1048
                               Texarkana, Texas 75504-1048
                               Telephone: (903) 798-3547
                               Facsimile: (888) 840-0138

State of Texas:                State of Texas Appellate Counsel:

                               Bowie County District Attorney’s Office
                               Lauren Sutton
                               State Bar No. 24079421
                               601 Main
                               Texarkana, Texas 75501
                               Telephone: (903) 735-4800
                               Facsimile: (903) 735-4819
TO THE HONORABLE SIXTH COURT OF APPEALS:

      Pursuant to Texas Rules of Appellate Procedure 10.1, 10.5(b), and 38.6(d),

the Appellant, Delbert Sisemore, files this First Motion to Extend Time to File

Appellant’s Brief.

      Delbert Sisemore’s brief is currently due on December 9, 2015.

      Counsel for Delbert Sisemore requests a 30-day extension of time to file his

brief, making the brief due January 8, 2016. This is the first request for extension

of time to file Delbert Sisemore’s brief.

      Counsel for Delbert Sisemore relies on the following reasons, in addition to

the routine matters that counsel must attend to in daily practice, to explain the need

for the requested extension:

    Counsel for Delbert Sisemore, Cody L. Cofer, was recently retained by Mr.

      Sisemore’s family to represent Mr. Sisemore in this appeal. A Motion to

      Substitute Counsel was filed by counsel on December 1, 2015. A ruling on

      the Motion to Substitute Counsel has not yet been issued by the Court.

      Counsel will not have sufficient time to review the trial record and clerk’s

      file and prepare a cogent brief by December 9, 2015, if the Motion to

      Substitute Counsel is granted.

    Counsel is lead counsel in Freddy Pickett vs. State, before the 396th District

      Court of Tarrant County Texas, cause number 1371913, for the offense of
      Failure to Register, with jury selection beginning December 7, 2015. This is

      expected to be at least a three (3) day trial.

   Counsel for Delbert Sisemore seeks this extension of time to be able to prepare

a cogent and succinct brief to aid this Court in its analysis of the issues presented.

This request is not sought for delay but so that justice may be done.

      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, therefore no verification is necessary under Texas

Rule of Appellate Procedure 10.2.

                              PRAYER FOR RELIEF

      For the reasons set forth above, Appellant requests that this Court grant this

First Motion to Extend Time to File Appellant’s Brief and extend the deadline for

filing the Appellant’s Brief up to and including January 8, 2016. Delbert Sisemore

requests all other relief to which he may be entitled.

                                        Respectfully submitted,

                                        COFER LAW, P.C.
                                        300 Throckmorton Street, Suite 500
                                        Fort Worth, Texas 76102
                                        ccofer@coferlaw.com
                                        Tel: (817) 810-9395
                                        Fax: (817) 764-7377


                                        By:
                                          Cody L. Cofer
                                          State Bar No. 24066643
                                          Attorney for Delbert Sisemore
                     CERTIFICATE OF CONFERENCE

      Pursuant to TEX. R. APP. P. 10.1(5), I certify that the undersigned conferred
with opposing counsel who indicated that the State does not oppose this motion.
Counsel also spoke with current attorney of record Derric McFarland who
indicated that he does not oppose this motion.



                                          Cody L. Cofer



                         CERTIFICATE OF SERVICE

       Pursuant to TEX. R. APP. P. 9.5, I certify that on December 4, 2015, a copy
of this motion was sent via efiling or fax to:

Bowie County District Attorney’s Office
Lauren Sutton
State Bar No. 24079421
601 Main
Texarkana, Texas 75501
Telephone: (903) 735-4800
Facsimile: (903) 735-4819

Derric Scott McFarland
State Bar No. 24048646
602 Pine Street
P.O. Box 1048
Texarkana, Texas 75504-1048
Telephone: (903) 798-3547
Facsimile: (888) 840-0138




                                            ____________________________
                                            Cody L. Cofer